DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 18 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The original dependent claims only further limited the claimed Species embodiment of a metal containing surface, such as requiring aluminum as in claim 14. Claim 18 requires the alternative Species embodiment of a carbon-containing material, which is an entirely different and distinct invention from the metal containing surface that would require a different field of search with different search considerations.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 18 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-11, and 13-17 is/are rejected under 35 U.S.C. 103 as obvious over Balakiryan US 9353447.
Regarding claim 9-11, 14-15, Balakiryan teaches a process of making hydrogen by oxidizing aluminum metal by electrolysis (Claim 1, col. 15, l. 7-8). The process creates aluminum oxide particles in a layer on aluminum electrode plates. The aluminum oxide particles are removed by subjecting the plates to electro-hydraulic shock waves (Col. 15, l. 5-27). The particles are also subjected to at least some electron flux from the electrical current applied during electrolysis.
Balakiryan does not expressly state the sizes of particles produced, but at least some of particles would or would be expected to have a size less than or equal to 5 nanometers because the particles are obtained by a method substantially similar to the claimed method. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). See MPEP 2112.
Balakiryan does not expressly state the feature of “removing the nanoparticles from the electrolytic bath, removing water molecules from the nanoparticles, and storing the nanoparticles for future use”. However, Balakiryan teaches that the aluminum oxide particles produced are a “byproduct” (col. 12, l. 63), and it would be obvious to the person having ordinary skill in the art to separated and store the byproduct for some use in order to avoid waste of the byproduct.
Regarding claim 13, and 17, the metal oxide particles are hydrated because they are formed in an aqueous electrolytic solution.
Regarding claim 16, the electrolytic solution may include sodium hydroxide (col. 2, l. 25).
Response to Arguments
Applicant's arguments filed 4/18/2022 have been fully considered but they are not persuasive.
Applicant argues that Balakiryan teaches that the aluminum oxide is formed as a layer on the aluminum plates of Balakiryan, but the aluminum oxide is in not present as particles, because Balakiryan never uses the word “particles”. In response, first, even if Balakiryan just teaches layers and not particles, the person having ordinary skill in the art would appreciate that aluminum oxide layers are or could be formed as a layer of particles and would not expect the aluminum oxide layer to be a single crystal structure, but rather an agglomeration of primary particles. Even applicant’s own invention acknowledges that the claimed particles may be part of larger agglomerated structures (see Instant claim 17).
Second, Balakiryan expressly states that the films are “continuously broken” be electro-hydrolic shock (Col. 15, l. 5-27). The person having ordinary skill in the art would understand that when the films are “broken”, they would fragment into pieces that are considered particles.
Applicant argues that the prior art does not teach or suggest that the particles have “sizes less than or equal to 5 nanometers”. In response, the feature “having sizes less than or equal to 5 nanometers” is interpreted broadly because it does not require any particular amount of the particles to have a size less than or equal to 5 nanometers. The feature is met when even a very small amount of the particles have a size of 5 nanometers. Even though Balakiryan does not expressly provide a particle size of the aluminum oxide byproduct that is broken off of the aluminum plate, “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). See MPEP 2112. The byproduct of Balakiryan would inherently have at least some aluminum oxide particles with a particle size of less than 5 nanometer according to crystallite formation of aluminum oxide on the aluminum plate, which is continuously broken off, or it would have been obvious to “break” the aluminum oxide film with sufficiently “electro-hydrolic force” to remove even the smallest amounts of aluminum oxide on the aluminum plate. Also, the process of forming the aluminum oxide in Balakiryan is substantially similar to applicant’s described process (see instant specification Paragraphs [0027] and [0028]).
Applicant argues that Balakiryan does not teach or suggest the feature of “removing the nanoparticles from the electrolytic bath, removing water molecules from the nanoparticles, and storing the nanoparticles for future use”. In response, Balakiryan does not expressly state the feature of “removing the nanoparticles from the electrolytic bath, removing water molecules from the nanoparticles, and storing the nanoparticles for future use”. However, Balakiryan teaches that the aluminum oxide particles produced are a “byproduct” (col. 12, l. 63), and it would be obvious to the person having ordinary skill in the art to separated and store the byproduct for some use in order to avoid waste of the byproduct.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A FIORITO/Primary Examiner, Art Unit 1731